         Case 1:20-cv-03388-EGS Document 29-1 Filed 03/11/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

MICHIGAN WELFARE RIGHTS
ORGANIZATION, et al.,

                        Plaintiffs,
v.
                                                           Case No. 1:20-cv-03388-EGS
DONALD J. TRUMP, et al.,


                        Defendants.




                             DECLARATION OF JANAI NELSON

I state, under penalty of perjury, that:


         1)     My full name is Janai Nelson.

         2)     I am an attorney at the NAACP Legal Defense & Educational Fund, Inc., at 40

Rector Street, 5th Floor, New York, New York 10006; Phone: (212) 965-2200; Fax: (212) 226-

7592; jnelson@naacpldf.org.

         3)     I am admitted to practice in all of the courts of the State of New York (admitted

1998); all of the courts of the District of Columbia (admitted 2018); the U.S. District Court for

the Southern District of New York (admitted 1999), the U.S. District Court for the Eastern

District of New York (admitted 1999); the U.S. Court of Appeals for the 1st, 2nd, 6th, 9th, and

11th Cirs. (admitted 2015); the U.S. Court of Appeals for the 3rd, 4th, 5th, 7th, 10th and D.C.

Cirs. (admitted 2014); the 8th Cir. (admitted 1998); and the U.S. Supreme Court (admitted

2003).

         4)     I am in good standing and eligible to practice in all courts to which I am

admitted. I have not incurred disciplinary action from any bar.
                                                  1
        Case 1:20-cv-03388-EGS Document 29-1 Filed 03/11/21 Page 2 of 2




       5)      I have been admitted to practice pro hac vice before this Court on one occasion

within the past two years.

       6)      I do not engage in the practice of law from an office located in the District of

Columbia.


Executed on March 11, 2021.


                                                     Janai Nelson
                                                     NAACP LEGAL DEFENSE AND
                                                     EDUCATIONAL FUND, INC.
                                                     40 Rector St., 5th Floor
                                                     New York, NY 10006
                                                     Tel.: (212) 965-2200
                                                     Fax.: (212) 226-7592
                                                     jnelson@naacpldf.org

                                                     Applicant Attorney for Plaintiffs




                                                 2
